

Exhibit 10.2
LONG TERM INCENTIVE PLAN
UNIT VESTING AGREEMENT
(as amended and restated on April 25, 2012)


Under the Pebblebrook Hotel Trust
2009 Equity Incentive Plan
(Officers and Employees)








Name of Grantee:                            
No. of LTIP Units:                            
Grant Date:                                
Final Acceptance Date:                        


Pursuant to the Pebblebrook Hotel Trust 2009 Equity Incentive Plan (the “Plan”)
as amended through the date hereof and the Agreement of Limited Partnership,
dated December 3, 2009 (the “Partnership Agreement”), of Pebblebrook Hotel,
L.P., a Delaware limited partnership (the “Partnership”), Pebblebrook Hotel
Trust, a Maryland real estate investment trust and the general partner of the
Partnership (the “Company”), and for the provision of services to or for the
benefit of the Partnership in a partner capacity or in anticipation of being a
partner, hereby grants to the Grantee named above an Other Equity-Based Award
(as defined in the Plan) (an “Award”) in the form of, and by causing the
Partnership to issue to the Grantee named above, a number of LTIP Units (as
defined in the Partnership Agreement) specified above having the rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption and conversion set forth herein and in the
Partnership Agreement. Upon acceptance of this Long Term Incentive Plan Unit
Vesting Agreement (this “Agreement”), the Grantee shall receive, effective as of
the Closing Date (as defined below), the number of LTIP Units specified above,
subject to the restrictions and conditions set forth herein and in the
Partnership Agreement.


1.    Acceptance of Agreement. The Grantee shall have no rights with respect to
this Agreement unless he or she shall have accepted this Agreement prior to the
close of business on the Final Acceptance Date specified above by (i) signing
and delivering to the Partnership a copy of this Agreement and (ii) unless the
Grantee is already a Limited Partner (as defined in the Partnership Agreement),
signing, as a Limited Partner, and delivering to the Partnership a counterpart
signature page to the Partnership Agreement (attached hereto as Annex A). Upon
acceptance of this Agreement by the Grantee, the Partnership Agreement shall be
amended to reflect the issuance to the Grantee of the LTIP Units so accepted,
effective as of the Closing Date. Thereupon, the Grantee shall have all the
rights of a Limited Partner of the Partnership with respect to the number of
LTIP Units specified above, as set forth in the Partnership Agreement, subject,
however, to the restrictions and conditions specified in Section 2 below.





--------------------------------------------------------------------------------



2.    Restrictions and Conditions.


(a)    The records of the Partnership evidencing the LTIP Units granted herein
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein and in the Partnership Agreement.


(b)    LTIP Units granted herein may not be sold, transferred, pledged,
exchanged, hypothecated or otherwise disposed of by the Grantee prior to
vesting.


(c)    Subject to the provisions of Section 4, any LTIP Units subject to this
Award that have not become vested on or before the date that the Grantee’s
employment with the Company and its Affiliates terminates shall be forfeited as
of the date that such employment terminates.


3.    Vesting of LTIP Units. The restrictions and conditions in Section 2 of
this Agreement shall lapse with respect to the number of LTIP Units specified
below on the Vesting Dates specified below, so long as the Grantee remains an
employee of the Company or an Affiliate (as defined in the Plan) from the
Closing Date until such Vesting Date or Dates.


Number of                
LTIP Units Vested                Vesting Dates


                                
                                
                                
                                
                                


Subsequent to such Vesting Date or Dates, the LTIP Units on which all
restrictions and conditions have lapsed shall no longer be deemed restricted.


4.    Acceleration of Vesting in Special Circumstances. All restrictions on all
LTIP Units subject to this Award shall be deemed waived by the Committee (as
defined in the Plan) and all LTIP Units granted hereby shall automatically
become fully vested on the date specified below if the Grantee remains in the
continuous employ of the Company or an Affiliate on such date:


(a)    the date that the Grantee’s employment with the Company and its
Affiliates ends on account of the Grantee’s termination of employment by the
Company without Cause (as defined below);


(b)    the date that the Grantee’s employment with the Company and its
Affiliates ends on account of the Grantee’s death or total and permanent
disability (as defined in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”));



--------------------------------------------------------------------------------





(c)    a Control Change Date (as defined in the Plan);


(d)    the date of the acquittal described below, if the Grantee’s employment
with the Company and its Affiliates was ended on account of the Grantee’s
termination of employment by the Company for Cause (as defined below) solely on
the basis of the Grantee having been charged by the United States or a State or
political subdivision thereof with conduct which is a felony under the laws of
the United States or any State or political subdivision thereof and the Grantee
is subsequently acquitted of the act or acts referred to in such charge; i.e.,
to the effect that the Grantee shall be deemed for purposes of this Agreement to
have been terminated without Cause if the Grantee is subsequently acquitted of a
felony charge following termination of employment based on that charge
notwithstanding that the LTIP Units may have been previously forfeited due to
the termination of the Grantee’s employment for Cause based on such charge; or


(e)    the date that the Grantee’s employment with the Company and its
Affiliates ends on account of the Grantee’s termination of employment by the
Grantee for Good Reason (as defined in, and in accordance with the terms of,
that certain Change-in-Control Severance Agreement entered into as of
___________ ____ by and between the Company and the Grantee).


For purposes of the Award, the term “Cause” means that the Board concludes, in
good faith and after reasonable investigation, that (i) the Grantee has been
charged by the United States or a State or political subdivision thereof with
conduct which is a felony under the laws of the United States or any State or
political subdivision thereof; (ii) the Grantee engaged in conduct relating to
the Company constituting material breach of fiduciary duty, willful misconduct
(including acts of employment discrimination or sexual harassment) or fraud;
(iii) the Grantee breached the Grantee’s obligations or covenants under Section
4 of the Grantee’s Change in Control Severance Agreement in any material
respect; or (iv) the Grantee materially failed to follow a proper directive of
the Board within the scope of the Grantee’s duties (which shall be capable of
being performed by the Grantee with reasonable effort) after written notice from
the Board specifying the performance required and the Grantee’s failure to
perform within thirty days after such notice. No act or failure to act on the
Grantee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Grantee not in good faith or if the result thereof would be unethical or
illegal.


5.    Merger-Related Action. In contemplation of and subject to the consummation
of a consolidation or merger or sale of all or substantially all of the assets
of the Company in which outstanding common shares are exchanged for securities,
cash, or other property of an unrelated corporation or business entity or in the
event of a liquidation of the Company (in each case, a “Transaction”), the Board
of Trustees of the Company, or the board of trustees or directors of any
corporation assuming the obligations of the Company (the “Acquiror”), may, in
its discretion, take any one or more of the following actions, as to the
outstanding LTIP Units subject to this Award: (i) provide that such LTIP Units
shall be assumed or equivalent awards shall be substituted, by the acquiring or
succeeding entity (or an affiliate thereof), and/or (ii)



--------------------------------------------------------------------------------



upon prior written notice to the LTIP Unitholders (as defined in the Partnership
Agreement) of not less than 30 days, provide that such LTIP Units shall
terminate immediately prior to the consummation of the Transaction. The right to
take such actions (each, a “Merger-Related Action”) shall be subject to the
following limitations and qualifications:


(a)    if all LTIP Units awarded to the Grantee hereunder are eligible, as of
the time of the Merger-Related Action, for conversion into Common Units (as
defined and in accordance with the Partnership Agreement) and the Grantee is
afforded the opportunity to effect such conversion and receive, in consideration
for the Common Units into which the Grantee’s LTIP Units shall have been
converted, the same kind and amount of consideration as other holders of Common
Units in connection with the Transaction, then Merger-Related Action of the kind
specified in (i) or (ii) above shall be permitted and available to the Company
and the Acquiror;


(b)    if some or all of the LTIP Units awarded to the Grantee hereunder are
not, as of the time of the Merger-Related Action, so eligible for conversion
into Common Units (in accordance with the Partnership Agreement), and the
acquiring or succeeding entity is itself, or has a subsidiary which is organized
as a partnership or limited liability company (consisting of a so-called
“UPREIT” or other structure substantially similar in purpose or effect to that
of the Company and the Partnership), then Merger-Related Action of the kind
specified in clause (i) of this Section 5 above must be taken by the Acquiror
with respect to all LTIP Units subject to this Award which are not so
convertible at the time, whereby all such LTIP Units covered by this Award shall
be assumed by the acquiring or succeeding entity, or equivalent awards shall be
substituted by the acquiring or succeeding entity, and the acquiring or
succeeding entity shall preserve with respect to the assumed LTIP Units or any
securities to be substituted for such LTIP Units, as far as reasonably possible
under the circumstances, the distribution, special allocation, conversion and
other rights set forth in the Partnership Agreement for the benefit of the LTIP
Unitholders; and


(c)    if some or all of the LTIP Units awarded to the Grantee hereunder are
not, as of the time of the Merger-Related Action, so eligible for conversion
into Common Units (in accordance with the Partnership Agreement), and after
exercise of reasonable commercial efforts the Company or the Acquiror is unable
to treat the LTIP Units in accordance with Section 5(b), then Merger-Related
Action of the kind specified in clause (ii) of this Section 5 above must be
taken by the Company or the Acquiror, in which case such action shall be subject
to a provision that the settlement of the terminated award of LTIP Units which
are not convertible into Common Units requires a payment of the same kind and
amount of consideration payable in connection with the Transaction to a holder
of the number of Common Units into which the LTIP Units to be terminated could
be converted or, if greater, the consideration payable to holders of the number
of common shares into which such Common Units could be exchanged (including the
right to make elections as to the type of consideration) if the Transaction were
of a nature that permitted a revaluation of the Grantee’s capital account
balance under the terms of the Partnership Agreement, as determined by the
Committee in good faith in accordance with the Plan.





--------------------------------------------------------------------------------



6.    Distributions. Distributions on the LTIP Units shall be paid currently to
the Grantee in accordance with the terms of the Partnership Agreement. The right
to distributions set forth in this Section 6 shall be deemed a Dividend
Equivalent Right for purposes of the Plan.


7.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan. Capitalized terms used in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.


8.    Covenants. The Grantee hereby covenants as follows:
    
(a)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.


(b)    The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and has delivered with
this Agreement a completed, executed copy of the election form attached hereto
as Annex B. The Grantee agrees to file the election (or to permit the
Partnership to file such election on the Grantee’s behalf) within thirty (30)
days after the Closing Date with the IRS Service Center at which such Grantee
files his or her personal income tax returns, and to file a copy of such
election with the Grantee’s U.S. federal income tax return for the taxable year
in which the LTIP Units are awarded to the Grantee.


(c)    The Grantee hereby agrees that it does not have the intention to dispose
of the LTIP Units subject to this Award within two years of receipt of such LTIP
Units. The Partnership and the Grantee hereby agree to treat the Grantee as the
owner of the LTIP Units from the Grant Date. The Grantee hereby agrees to take
into account the distributive share of Partnership income, gain, loss,
deduction, and credit associated with the LTIP Units in computing the Grantee’s
income tax liability for the entire period during which the Grantee has the LTIP
Units.


(d)    The Grantee hereby recognizes that the IRS has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Units for federal tax purposes. In the event that those proposed regulations are
finalized, the Grantee hereby agrees to cooperate with the Partnership in
amending this Agreement and the Partnership Agreement, and to take such other
action as may be required, to conform to such regulations.


9.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution, without
the prior written consent of the Company.


10.    Amendment. The Grantee acknowledges that the Plan may be amended or



--------------------------------------------------------------------------------



terminated in accordance with Article XV thereof and that this Agreement may be
amended or canceled by the Committee, on behalf of the Partnership, for the
purpose of satisfying changes in law or for any other lawful purpose, provided
that no such action shall adversely affect the Grantee’s rights under this
Agreement without the Grantee’s written consent. The provisions of Section 5 of
this Agreement applicable to the termination of the LTIP Units covered by this
Award in connection with a Transaction (as defined in Section 5 of this
Agreement) shall apply, mutatis mutandi to amendments, discontinuance or
cancellation pursuant to this Section 10 or the Plan.


11.    No Obligation to Continue Employment. Neither the Company nor any
affiliate of the Company is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
affiliate of the Company to terminate the employment of the Grantee at any time.


12.    Notices. Notices hereunder shall be mailed or delivered to the
Partnership at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the Partnership or, in either case,
at such other address as one party may subsequently furnish to the other party
in writing.


13.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles. The parties agree that any action or proceeding
arising directly, indirectly or otherwise in connection with, out of , related
to or from this Agreement, any breach hereof or any action covered hereby, shall
be resolved within the State of Delaware and the parties hereto consent and
submit to the jurisdiction of the federal and state courts located within the
District of Delaware. The parties hereto further agree that any such action or
proceeding brought by either party to enforce any right, assert any claim,
obtain any relief whatsoever in connection with this Agreement shall be brought
by such party exclusively in federal or state courts located within the District
of Delaware.


14.    Closing Date. As used herein, “Closing Date” shall mean the date of
closing of the initial public offering of common shares of beneficial interest
of Pebblebrook Hotel Trust.


[Remainder of page left blank intentionally]









--------------------------------------------------------------------------------



The foregoing LTIP Unit Vesting Agreement, as amended and restated, amends and
restates the original LTIP Unit Vesting Agreement dated as of the ___ day of
________ 20__ in its entirety and is hereby agreed to by the Company, the
Partnership and the Grantee on the date shown below.


Date:                   PEBBLEBROOK HOTEL TRUST
a Maryland real estate investment trust


By:    _                    
Name:                          
Title:    
                            




PEBBLEBROOK HOTEL, L.P.
a Delaware limited partnership


By: PEBBLEBROOK HOTEL TRUST,
general partner


By:                        
Name:                         
Title:    
                            




                                                    
Grantee’s Signature


Grantee’s name and address:


________________________________


________________________________


________________________________


                    



